                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   BENNIE N. HUNT, JR.,

               Plaintiff,            Civil No. 19-12249 (NLH/KMW)

   v.                                OPINION

   JUDGE KEVIN MCNULTY and JUDGE
   JAMES B. CLARK,

               Defendants.


APPEARANCES:

BENNIE N. HUNT, JR.
200 GEORGIA KING VILLAGE
APT. #18B
NEWARK, NJ 07107

     Appearing pro se.

HILLMAN, District Judge

     This case concerns a claim of “aiding and abetting” by pro

se Plaintiff Bennie N. Hunt, Jr. against two federal judges, the

Honorables Kevin McNulty and James B. Clark.   This matter is

before the Court because Plaintiff applied to proceed in forma

pauperis and the Court must screen this complaint before

allowing the case to proceed.   This Court will grant Plaintiff’s

application to proceed in forma pauperis, but will dismiss

Plaintiff’s complaint, with prejudice.

                             BACKGROUND

     This Court takes it facts from Plaintiff’s Complaint filed
on May 7, 2019 as well as from the previous complaint filed in

another federal matter.    Plaintiff has named two putative

Defendants: Judge Kevin McNulty and Magistrate Judge James B.

Clark, III.   At its core, it appears Plaintiff is unhappy with

“THE JUDGES[’] DECISIONS TO DISMISS CASE & CRIMINAL CHARGES

AGAINST THE V.A.’S”. 1   (Pl.’s Compl. 1.)   The decision Plaintiff

complains about here occurred in a matter found at 2:18-cv-

12249, which was initiated on May 18, 2018.     The only allegation

he makes particularly against putative Defendants is that they

were “ADDENDING [sic] & ABETTING GUILY PARTIES of the VA.”

(Pl.’s Compl. 1.)   In terms of relief, it appears Plaintiff is

requesting monetary compensation, as he includes multiple dollar

signs in the Complaint and uses the word “compensation.”

     Some background on the previous case is helpful in

understanding Plaintiff’s claims and this Court’s decision,

infra.   In the previous case, Plaintiff appears to complain

about his treatment by the VA, VA hospitals, and VA personnel.

After granting Plaintiff’s application to proceed in forma

pauperis (“IFP Application”), filing his complaint, and allowing

summons to issue, the court in the previous case considered a




1 “V.A.” or “VA” as used in Plaintiff’s Complaint appears to be a
reference to the United States Department of Veterans Affairs
(which this Court will refer to as the “VA”), VA hospitals, and
VA personnel.

                                  2
motion to dismiss filed by all defendants in the matter.

Plaintiff was given the opportunity to respond and did respond

in a series of letters to that court.    On March 14, 2019, Judge

McNulty published an opinion and order dismissing the case,

without prejudice.    The basis for the decision was two-fold,

lack of jurisdiction and a failure to state a claim.      Plaintiff

attempted to state a claim under the Federal Tort Claims Act

(“FTCA”), yet failed to exhaust administrative remedies or name

the United States as the defendant.    These were jurisdictional

prerequisites which robbed the court of subject matter

jurisdiction.   Additionally, the previous court found Plaintiff

had failed to state a proper FTCA claim and that the claims

filed were untimely.

     Here, Plaintiff appears to provide similar allegations

concerning his treatment by the VA and the medical issues he

still suffers from.    (Pl.’s Compl. 3-4.)   As discussed supra, it

appears he asserts the criminal claim of aiding and abetting and

requests this Court to review the decision of the previous court

dismissing his action.    Presently before the Court is

Plaintiff’s IFP Application and the Complaint, as well as a

Motion for “Financial Stabilities.”    The IFP Application and

Complaint are ripe for this Court’s sua sponte screening.




                                  3
                            ANALYSIS

     A.   Subject Matter Jurisdiction

     Plaintiff alleges this Court has subject matter

jurisdiction over his claims pursuant to 28 U.S.C. §§ 1331.

This Court will examine whether it possesses subject matter

jurisdiction infra.

     B.   Plaintiff’s IFP Application

     Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process,

or render any other service for which a fee is prescribed,

unless the fee is paid in advance.   Under certain circumstances,

however, this Court may permit an indigent plaintiff to proceed

in forma pauperis.

     A pro se plaintiff wishing to proceed in forma pauperis

must fill out form “AO 239 (Rev. 01/15) Application to Proceed

in District Court Without Prepaying Fees or Costs.”    The form

requires the plaintiff to “[c]omplete all questions in this

application,” and “[d]o not leave any blanks.”   In addition, “if

the answer to a question is ‘0,’ ‘none,’ or ‘not applicable

(N/A),’ write that response.”   The form contains twelve

questions, and many questions contain numerous subparts, which

are utilized by the Court to determine a plaintiff’s indigency.

Finally, as part of the application, the plaintiff must swear

under penalty of perjury that the information contained in the

                                 4
application is true.

     In this action, Plaintiff seeks to proceed in forma

pauperis.    This Court finds Plaintiff has filed a completed AO

239 form that contains his signature swearing, under penalty of

perjury, that the information contained therein is true.     Based

upon the information contained in the IFP Application, this

Court finds Plaintiff may proceed in forma pauperis and

therefore grants his IFP Application.

     C.     Screening Standard

     Although § 1915 refers to “prisoners,” federal courts apply

§ 1915 to non-prisoner IFP applications.    See Hickson v. Mauro,

No. 11-6304, 2011 WL 6001088, at *1 (D.N.J. Nov. 30, 2011)

(citing Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th

Cir. 2005)); Lister, 408 F.3d at 1312 (“Section 1915(a) applies

to all persons applying for IFP status, and not just to

prisoners.”).    Once IFP status has been granted, a court must

follow the screening provisions of the IFP statute.    The

screening provisions of the IFP statute require a federal court

to dismiss an action sua sponte if, among other things, the

action is frivolous or malicious, or if it fails to comply with

the proper pleading standards.    See 28 U.S.C. §

1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448, 452 (3d

Cir. 2013); Martin v. U.S. Dep’t of Homeland Sec., No. 17-3129,

2017 WL 3783702, at *1 (D.N.J. Aug. 30, 2017)(“Federal law

                                  5
requires this Court to screen Plaintiff's Complaint for sua

sponte dismissal prior to service, and to dismiss any claim if

that claim fails to state a claim upon which relief may be

granted under Fed. R. Civ. P. 12(b)(6) and/or to dismiss any

defendant who is immune from suit.”).

     As indicated, this Court must follow the Rule 12(b)(6)

standard in considering a pro se complaint.       Pro se complaints

must be construed liberally, and all reasonable latitude must be

afforded the pro se litigant.   Estelle v. Gamble, 429 U.S. 97,

107 (1976).   But, pro se litigants “must still plead the

essential elements of [their] claim and [are] not excused from

conforming to the standard rules of civil procedure.”       McNeil v.

United States, 508 U.S. 106, 113 (1993)(“[W]e have never

suggested that procedural rules in ordinary civil litigation

should be interpreted so as to excuse mistakes by those who

proceed without counsel.”); Sykes v. Blockbuster Video, 205 F.

App’x 961, 963 (3d Cir. 2006) (finding that pro se plaintiffs

are expected to comply with the Federal Rules of Civil

Procedure).

     When screening a complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), a court must accept all well-pleaded

allegations in the complaint as true and view them in the light

most favorable to the plaintiff.       Evancho v. Fisher, 423 F.3d

347, 351 (3d Cir. 2005).   It is well settled that a pleading is

                                   6
sufficient if it contains “a short and plain statement of the

claim showing that the pleader is entitled to relief.”       FED. R.

CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”       Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)(alteration in original)

(citations omitted)(citing Conley v. Gibson, 355 U.S. 41, 47

(1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc., 40

F.3d 247, 251 (7th Cir. 1994); Papasan v. Allain, 478 U.S. 265,

286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original)(citations omitted)(quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,


                                   7
exhibits attached to the complaint and matters of public

record.”    Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009)(“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).    “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     D.     Screening of Plaintiff’s Complaint

     Under the standard explained supra, this Court will screen

Plaintiff’s Complaint in order to determine whether any claims

asserted in it may proceed.    This Court will address the

criminal claim first and then address Plaintiff’s apparent

request for review of the decision in the previous case.

                                  8
       a. Plaintiff’s Federal Criminal Claim

     This Court first considers the claim made by Plaintiff that

the putative Defendants here committed the crime of aiding and

abetting.    The Court will assume for the purposes of this

analysis that Plaintiff has properly stated this claim.    The

Court notes, however, that Plaintiff has not adequately pleaded

what other substantive offense was committed by another, whether

putative Defendants possessed the requisite intent to aid in the

commission of the other substantive offense, and whether the

other substantive offense was actually committed.    United States

v. Powell, 113 F.3d 464, 467 (3d Cir. 1997) (explaining the

elements required to convict an individual of aiding and

abetting).

     Plaintiff has brought these claims in a civil action.    This

Court lacks the authority to grant Plaintiff this type of relief

in a federal civil action.    See Concepcion v. Resnik, 143 F.

App’x 422, 425-26 (3d Cir. 2005) (citing United States v.

Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) (“The United States

Attorney is responsible for the prosecution of all criminal

cases within his or her district.”)); see also Capogrosso v.

Supreme Court of N.J., 588 F.3d 180, 184 (3d Cir. 2009)

(“[I]ndividual citizens do not have a constitutional right to

the prosecution of alleged criminals.”).    Accordingly,

Plaintiff’s criminal claim of aiding and abetting is dismissed,

                                  9
with prejudice.

          b. Plaintiff’s Other Claim

     It is unclear whether and what Plaintiff intends to claim

besides an aiding and abetting claim.    However, it appears clear

that Plaintiff’s Complaint alleges the dismissal of his case by

the putative Defendants was incorrect.    This Court will assume

for the sake of argument that Plaintiff is correct and that the

putative Defendants incorrectly dismissed his previously filed

action.    Assuming those circumstances to be true, the Court will

also consider whether Plaintiff can bring a new action in this

Court asking it to review and reverse the decision of another

court within this District.

     Plaintiff cannot.    This Court does not have appellate

jurisdiction to review decisions of a district court.     See 28

U.S.C. § 1291 (“The courts of appeals . . . shall have

jurisdiction of appeals from all final decisions of the

districts courts of the United States . . . .”); 28 U.S.C. §

1291 (“[T]he courts of appeals shall have jurisdiction of

appeals from: . . . [i]nterlocutory orders of the district

courts of the United States . . . .”).    Cf. Tucker v. Sebelius,

No. 12-5900 (RBK/AMD), 2013 U.S. Dist. LEXIS 162844, at *39

(D.N.J. Nov. 15, 2013) (“This Court has no appellate

jurisdiction over either Plaintiff’s conviction or her claim for

post-conviction relief.    28 U.S.C. § 1291.”).   Plaintiff’s

                                  10
proper recourse is not to file a new complaint, but pursue an

appeal.   Accordingly, to the extent this claim is made, this

Court will dismiss it for lack of subject matter jurisdiction.

Because the Complaint cannot proceed, this Court must dismiss

Plaintiff’s pending motion as moot.

                            CONCLUSION

     For the reasons stated herein, this Court will grant

Plaintiff’s IFP Application, dismiss his complaint, with

prejudice, and dismiss the Motion for Financial Stabilities as

moot.

     An appropriate Order will be entered.



Date: May 13, 2019                     s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                11
